UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1076



ABAKAR ALI MBODOU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 18, 2008                 Decided:   August 28, 2008


Before WILLIAMS, Chief Judge, and MOTZ and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, IMMIGRATION ASSISTANCE CENTER, Silver Spring,
Maryland, for Petitioner.     Gregory G. Katsas, Acting Assistant
Attorney General, Barry J. Pettinato, Assistant Director, Carmel A.
Morgan, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abakar       Ali   Mbodou,    a    native     and   citizen     of   Chad,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing     his    appeal      from    the   immigration

judge’s order finding him removable and denying his application for

asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”).*             Ali Mbodou challenges the immigration

judge’s adverse credibility finding, as affirmed by the Board. For

the reasons set forth below, we deny the petition for review.

            We will uphold an adverse credibility determination if it

is supported by substantial evidence, see Tewabe v. Gonzales, 446

F.3d 533, 538 (4th Cir. 2006), and reverse the Board’s decision

“only if the evidence presented . . . was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotation marks and citations omitted).

            Having reviewed the administrative record and the Board’s

decision,     we    find       that   substantial         evidence    supports     the

immigration judge’s adverse credibility finding, as affirmed by the

Board, and the ruling that Ali Mbodou failed to establish past

persecution    or    a    well-founded        fear   of    future    persecution    as



     *
      Because Ali Mbodou did not challenge the denial of relief
under the CAT in his brief, the claim is not preserved for review.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                          2
necessary to establish eligibility for asylum.                  See 8 U.S.C.

§ 1158(b)(1)(B)(i), (ii) (2006) (providing that the burden of proof

is on the alien to establish eligibility for asylum); 8 C.F.R.

§ 1208.13(a) (2008) (same).    Because the record does not compel a

different result, we will not disturb the Board’s denial of Ali

Mbodou’s application for asylum.          Moreover, as Ali Mbodou cannot

sustain his burden on the asylum claim, he cannot establish his

entitlement to withholding of removal.            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum — even though the

facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal.”).

          Accordingly,   we   deny       the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                     3